Citation Nr: 0406341	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  03-11 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected bilateral tinnitus, to include entitlement 
to separate evaluations for each ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1944 to December 
1945.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, 
Indiana (RO).

A motion to advance this case on the Board's docket, which 
was received by the Board on February 17, 2004, was granted 
by the Board on February 25, 2004, for good cause.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2003).


FINDINGS OF FACT

1.  The appellant has been rated at the schedular maximum for 
his service-connected tinnitus since the date service 
connection was granted.

2.  The appellant's service connected tinnitus does not 
present such an unusual disability picture as to render 
application of the regular rating schedule provisions 
impracticable.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for the appellant's service-connected bilateral 
tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.321, 4.87, Diagnostic Code 6260 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by a 
letter dated in October 2002 that VA would obtain all service 
personnel and service medical records, VA medical records, 
and any other medical records about which the veteran 
notified them.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  The veteran was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records on his behalf.  
The duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
The veteran was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Thus, VA's duty to assist has been fulfilled.

Service connection for bilateral tinnitus was granted by 
rating action dated in December 2002, and a 10 percent 
disability evaluation was assigned under the provisions of 
38 C.F.R. § 4.87, Diagnostic Code 6260, effective from 
September 25, 2002.  The veteran asserts that a separate 10 
percent evaluation for each ear should be established.  The 
veteran's representative avers that the rating schedule, to 
include the provisions pertinent to ear disabilities, 
specifies when a disability is to be rated for a single 
entity as opposed to bilaterally, and that the rating 
schedule is not specific regarding whether the 10 percent 
rating for tinnitus is for unilateral or bilateral 
disability.  It is therefore argued that Diagnostic Code 6260 
is ambiguous and that the United States Court of Appeals for 
Veterans Claims (Court) has held that any ambiguity should be 
resolved in favor of the veteran.  It is also maintained that 
38 C.F.R. § 4.25 (2003) mandates that a separate rating be 
awarded for each ear affected by tinnitus.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2003).  The rating schedule is primarily 
a guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  In considering the severity of a disability, it is 
essential to trace the medical history of the veteran.  38 
C.F.R. §§ 4.1, 4.2, 4.41 (2003).  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, this claim is based on the assignment of an initial 
rating for a disability following an initial award of service 
connection for tinnitus.  In Fenderson v. West, 12 Vet. App. 
119 (1999), the Court held that the rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Id.; Francisco, 7 Vet. App. 
at 58.  

On VA examination in December 2002, the veteran gave a 
history of military noise exposure while serving in combat in 
the Army Infantry during World War II.  The veteran reported 
to the VA examiner that during battles, he experienced 
exposure to tank noise, machine gunfire and mortar fire.  In 
one instance, the veteran reported an incident of close 
proximity high-intensity exposure when he was hit by mortar 
fire, receiving wounds to his back.  The veteran reported to 
the examiner that he experienced intermittent bilateral 
tinnitus.  The examiner related the veteran's current 
tinnitus to his inservice noise exposure.

As noted above, the veteran's service-connected tinnitus has 
been rated under 38 C.F.R. § 4.87, Diagnostic Code 6260 which 
provides that a maximum 10 percent evaluation is warranted 
for recurrent tinnitus.  On a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  If a veteran is at the 
maximum evaluation and no other criteria are applicable, 
there is no case in controversy.  In order for a claim to 
proceed, there must be a benefit.  In this case, the maximum 
rating allowed for tinnitus under the applicable diagnostic 
code is 10 percent.  38 C.F.R. § 4.87, Diagnostic Code 6260.  
As such, a higher schedular rating cannot be granted.

The current 10 percent maximum schedular rating for tinnitus 
is meant to compensate the veteran for the related industrial 
impairment.  Current VA regulations provide that if the 
schedular rating criteria are inadequate, an extraschedular 
evaluation may be assigned as commensurate with the 
impairment of the veteran's average earning capacity if there 
is an exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, and if these render the 
application of the regular schedular standards impractical.  
38 C.F.R. § 3.321(b)(1).  

It is not disputed that the veteran's reported symptoms 
associated with the tinnitus could have an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  
Indeed, the schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

Significantly, the tinnitus has not required any post-service 
period of hospitalization and has not, in and of itself, been 
objectively shown to have markedly interfered with 
employment.  There is no credible, competent evidence 
indicating a greater degree of functional loss attributable 
to the tinnitus than that commensurate with the currently 
assigned rating.  The evidence does not indicate that the 
tinnitus interferes markedly with employment in a way not 
contemplated by the schedular rating.  Therefore, the regular 
schedular standards, with the 10 percent evaluation currently 
assigned, adequately compensate the veteran for any adverse 
industrial impact caused by his tinnitus.  Accordingly, the 
Board finds that the regular schedular standards applied in 
the current case adequately describe and provide for the 
veteran's disability level for the tinnitus, and that the 
RO's failure to consider or to document its consideration of 
38 C.F.R. § 3.321 was not prejudicial to the veteran.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The veteran asserts that he experiences intermittent tinnitus 
in both ears and that he is therefore entitled to a separate 
10 percent rating for tinnitus for each ear under Diagnostic 
Code 6260.  The Board finds no merit in this argument.  While 
the rating schedule does provide for separate rating other 
some ear disabilities (see generally 38 C.F.R. § 4.87, 
Diagnostic Codes 6200-6210 (2003)), it specifically does not 
address the "bilateral" condition in Diagnostic Code 6260 for 
tinnitus.  Tinnitus has been defined by the Court as a 
ringing, buzzing noise in the ears.  See YT v Brown, 9 Vet. 
App. 195, 196 (1996); Kelly v. Brown, 7 Vet. App. 471 (1995) 
(citing Dorland's Illustrated Medical Dictionary 1725 (27th 
ed. 1988)).  Thus, the Board finds that either tinnitus is 
present or it is not, and that a single evaluation is 
appropriate whether it is perceived as being bilateral or 
unilateral.  

Moreover, the Board further notes that in VAOPGCPREC 2-03; 68 
Fed. Reg. __ (2003), the VA General Counsel held that 
Diagnostic Code 6260, as in effect prior to June 10, 1999, 
and as amended as of that date, authorizes a single 10 
percent disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or simply in 
the head.  It was further held that separate ratings for 
tinnitus identified as being in both ears may not be assigned 
under either version of Diagnostic Code 6260, or any other 
diagnostic code.  Id.  

Precedent opinions of the General Counsel are binding on the 
Board.  38 U.S.C.A. § 7104(c) (West 2002).  Furthermore, 
effective June 13, 2003, Diagnostic Code 6260 was amended to 
state more explicitly that only a single 10 percent 
evaluation will be assigned for tinnitus, whether it is 
perceived in one ear, both ears, or somewhere else in the 
head.  See 38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) 
(2003); 68 Fed. Reg. 25,822-23 (2003).  

The Board therefore concludes that Diagnostic Code 6260 
provides for a maximum 10 percent rating for recurrent 
tinnitus, whether perceived as unilateral or bilateral.  See 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2003); Cromley v. 
Brown, 7 Vet. App. 376, 378 (1995) (10 percent is the highest 
level possible under the regulations for tinnitus); see also 
Smith v. Brown, 7 Vet. App. 255, 259 (1994) (there is no 
statutory, regulatory, or case authority which requires the 
Board to make a determination of 10 percent for tinnitus for 
each ear).  The provisions of 38 C.F.R. § 4.25 are 
inapplicable to the facts of this case. 

This is an appeal from the initial rating for the tinnitus, 
and so the Board has considered whether a "staged" rating is 
appropriate.  See Fenderson, 12 Vet. App. at 126.  In this 
instance, the record does not show varying levels of 
disability for the veteran's tinnitus and, therefore, does 
not support the assignment of a staged rating for that 
disability.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to initial rating in excess of 10 percent for 
tinnitus.  As such, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).


ORDER

An initial evaluation in excess of 10 percent for service-
connected bilateral tinnitus, to include entitlement to 
separate evaluations for each ear, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent veterans.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



